DETAILED ACTION
This Office Action is in response to Preliminary Amendment submitted on February 13, 2020 for Continuation Application# 16/790,505 filed on February 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,599,738 B1 (‘738).
With respect to the above, the instant Application are performing an obvious variant of the features claimed in the ‘738 patent.
16/790,505
10,599,738 B1
Claim 21:
Claim 1:
A system to improve real-time generation of a graphical user interface for overlapping electronic content comprising: 
a retrieval unit executed by one or more processors of a server to retrieve, responsive to a search request input into a computing device, a plurality of places of interest from a database; a clustering unit executed by the one or more processors to: select a first place of interest of the plurality of places of interest as a match for a second place of interest of the plurality of places of interest using a heuristic technique; 
determine a probability that the first place of interest and the second place of interest refer to the same entity using the heuristic technique and in response to the first place of interest being within a predefined distance from the second place of interest; 
combine, responsive to determining the probability is above a threshold, a first marker for the first place of interest with a second marker for the second place of interest to a single marker indicating the same entity; and 
an output unit executed by the one or more processors to render, for display on the graphical user interface via the computing device, the single marker indicating the same entity in response to the combination of the first marker and the second marker.
A system to improve real-time generation of a graphical user interface 
for overlapping electronic content comprising: 
a retrieval unit executed by one or more processors of a server to retrieve, responsive to a single search request input into a computing device and received via a computer network, a plurality of places of interest from a places of interest database, and a plurality of content items from a content item database;  
a clustering unit executed by the one or more processors to: select a content item of the plurality of content items as a match for a place of interest of the plurality of places of interest using a heuristic technique;  
determine a probability that the content item and the place of interest refer to the same entity using 
the heuristic technique and in response to the place of interest being within a predefined distance from the content item;  
combine, responsive to determining the probability is above a threshold, a first marker for the content item with 
a second marker for the place of interest to a single marker indicating the same entity to prevent the first marker for the content item from obscuring the second marker for the place of interest;  and 
an output unit executed by the one or more processors to render, for display on the graphical user interface 
via the computing device, the single marker for the content item and the place 
of interest responsive to the combination of the first marker for the content item and the second marker for the place of interest.
Claim 31

Claim 13

A method for improving real-time generation of a graphical user interface for overlapping electronic content comprising: 
retrieving, by a retrieval unit executed by one or more processors of a server, responsive to a search request input into a computing device, a plurality of places of interest from a database; selecting, by a clustering unit executed by the one or more processors a first place of interest of the plurality of places of interest as a match for a second place of interest of the plurality of places of interest using a heuristic technique; determining, by the clustering unit, a probability that the first place of interest and the second place of interest refer to the same entity using the heuristic technique and in response to the first place of interest being within a predefined distance from the second place of interest; combining, by the clustering unit, responsive to determining the probability is above a threshold, a first marker for the first place of interest with a second marker for the second place of interest to a single marker indicating the same entity; and rendering, by an output unit executed by the one or more processors, for display on the graphical user interface via the computing device, the single marker indicating the same entity in response to the combination of the first marker and the second marker.
A method of improving real-time generation of a graphical user interface for overlapping electronic content comprising: 
retrieving, by a retrieval unit executed by one or more processors of a server, responsive to a 
single search request input into a computing device and received via a computer 
network, a plurality of places of interest from a places of interest database, and a plurality of content items from a content item database;  selecting, by a 
clustering unit executed by the one or more processors, a content item of the plurality of content items as a match for a place of interest of the plurality 
of places of interest using a heuristic technique;
determining a probability 
that the content item and the place of interest refer to the same entity using 
the heuristic technique and in response to the place of interest being within a predefined distance from the content item; 
combining, by the clustering unit, 
responsive to determining the probability is above a threshold, a first marker 
for the content item with a second marker for the place of interest to a single marker indicating the same entity to prevent the first marker for the content item from obscuring the second marker for the place of interest;  and 
rendering, by an output unit executed by the one or more processors, for 
display on the graphical user interface via the computing device, the single marker for the content item and the place of interest responsive to the 
combination of the first marker for the content item and the second marker for the place of interest.


It would have been obvious at the time the invention was made the use of map sourced from a web site and based on graphical user interface having ordinary skill in the art to which said subject matter pertains to as taught by the ‘738 patent. Doing so would have enhanced the ‘738 patent.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 31 have phrase “heuristic technique”, which examiner believes the phrase makes the independent claims indefinite in view of the applicant’s disclosure ‘specification’ in paragraph 0014, where it is disclosed that ‘..various heuristics, such as proximity to the area of the map being search, and closeness to the terms used for the search..’ and in paragraph 0028, where it is disclosed that ‘..various heuristics, including relevance to the search request, proximity to a currently viewed portion of the map, or a user device defined position..’. Examiner also argues that the phrase “various heuristics” would leave the claim interpretation to broadly include heuristics techniques that are not yet invented because the claim limitation is not limiting to the definition in the specification.


 
Allowable Subject Matter
Claims 21-40 would be allowed upon the submittal of a Terminal Disclaimer and resolve the rejection issued by examiner under 35 U.S.C. 112, Second paragraph. The following is a statement of reasons for the indication of allowable subject matter:  
The claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims.
When taken into context the claim as a whole were not uncovered in the prior art, even further the dependent claims are allowed as they depend upon the allowable independent claim.

Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159